     Case 2:17-cv-07633-PA-JC Document 31 Filed 02/09/21 Page 1 of 2 Page ID #:1314



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    SHAWN MICHAEL TOMS,                   )   Case No. 2:17-cv-07633-PA-JC
                                            )
12                                          )
                           Petitioner,      )
13                                          )   ORDER ACCEPTING FINDINGS,
                    v.                      )   CONCLUSIONS, AND
14                                          )   RECOMMENDATIONS OF
                                            )   UNITED STATES MAGISTRATE
15    T. FOSS, Warden,                      )   JUDGE
                                            )
16                                          )
                         Respondent.        )
17 ________________________________
18
          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19
   Habeas Corpus by a Person in State Custody (“Petition”) and all of the records
20
   herein, including the December 28, 2020 Report and Recommendation of United
21
   States Magistrate Judge (“Report and Recommendation”). The Court approves
22
   and accepts the Report and Recommendation.
23
          IT IS HEREBY ORDERED that the Petition is denied, this action is
24
   dismissed with prejudice and Judgment be entered accordingly.
25
   ///
26
   ///
27
   ///
28
     Case 2:17-cv-07633-PA-JC Document 31 Filed 02/09/21 Page 2 of 2 Page ID #:1315



 1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 2 the Judgment herein on petitioner and on respondent’s counsel.
 3         IT IS SO ORDERED.
 4
 5 DATED: February 9, 2021
 6
 7                                 ________________________________________
                                   ____
                                   __ ____________________
                                                         ________
                                                                ___________
 8                                 PERCY ANDERSON
                                         ANDERRSON
                                   UNITED STAT
                                          STATES
                                             TES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
